                 Case 4:20-cv-09296 Document 1 Filed 12/22/20 Page 1 of 4



 1   LAW OFFICE OF DARLENE ROHR
 2   Katie R. Aul – CSBN 306491
     Attorneys At Law
 3
     14111 Danielson Street, Suite 100
 4   Poway, CA 92064
 5   kaul@geico.com
     Attorneys & Support Staff are Employees of
 6
     Government Employees Insurance Company
 7   Telephone: 858-513-5030
 8
     Fax:          858-513-5299

 9   Attorneys for Plaintiff
10
                        UNITED STATES DISTRICT COURT,
11
                      NORTHERN DISTRICT OF CALIFORNIA
12
13
     GEICO GENERAL INSURANCE                    CASE NO.
14   COMPANY,                                   COMPLAINT IN SUBROGATION
15                                              FOR PROPERTY DAMAGES
                               PLAINTIFF,
16                                               (MOTOR VEHICLE COLLISION)
17         VS.
                                                 Amount of Demand: $9,160.68
18
     UNITED STATES IMMIGRATION
19   AND CUSTOMS ENFORCEMENT;
20
     JAMES WALTER CHEN; AND DOES
     1 THROUGH 20, INCLUSIVE,                        Trial date: not set.
21
22                      DEFENDANTS.

23
24
           Comes now Plaintiff GEICO GENERAL INSURANCE COMPANY,
25
     hereinafter “GEICO”, who alleges the following by way of complaint in the
26
     above captioned matter:
27
     PARTIES:
28
     _________________________________________________________________________________
                    COMPLAINT IN SUBROGATION FOR PROPERTY DAMAGES
                                           Page 1
                 Case 4:20-cv-09296 Document 1 Filed 12/22/20 Page 2 of 4



 1
           1.     Plaintiff is, and at all times herein mentioned was, a corporation
 2
     qualified to do business in the State of California as an insurance carrier.
 3
           2.     Plaintiff’s insured, the Shao family, was at all times herein the
 4
     owner of a certain motor vehicle (hereinafter, “the insured vehicle”), which was
 5
     insured for in pertinent part, liability, rental reimbursement, and collision
 6
     coverage under a valid contract of insurance provided by Plaintiff. The
 7
     insurance policy contract gives plaintiff the right to subrogate when benefits are
 8
     paid out for collision payments and rental payments.
 9
           3.     Upon information and belief, at all times hereinafter mentioned,
10   defendant     UNITED       STATES       IMMIGRATION           AND       CUSTOMS
11   ENFORCEMENT, (hereinafter “ICE”), was and is still a federal agency
12   operating with employees, equipment and motor vehicles, in and around
13   locations in California, including those located in Oakland, California.
14         4.     Upon information and belief, at all times hereinafter mentioned,
15   defendant JAMES WALTER CHEN, (hereinafter “CHEN”), was and is an
16   individual believed to be employed by defendant ICE and was performing his
17   job duties on or about October 25, 2019 when he was involved in a motor
18   vehicle collision in Oakland, California.
19         5.     Upon information and belief, at all times hereinafter mentioned,
20   defendant CHEN was an agent, servant and or employee of and/or affiliated
21   with defendant ICE.
22   JURISDICTION AND VENUE:
23         6.     This Court has subject matter jurisdiction of this action pursuant to
24   28 U.S.C.§1346(b), as a consequence of the fact that the matter in controversy
25   comes after a Federal Government Tort Claim Act and is between a corporation
26   and a federal agency.
27         7.     This Court has personal jurisdiction of the defendant ICE herein
28   because ICE transacts business within the State of California and within this
     _________________________________________________________________________________
                    COMPLAINT IN SUBROGATION FOR PROPERTY DAMAGES
                                           Page 2
                 Case 4:20-cv-09296 Document 1 Filed 12/22/20 Page 3 of 4



 1
     district, ICE availed itself of the privilege of conducting activities within the
 2
     state of California and this district, and ICE has engaged in activities giving rise
 3
     to this lawsuit within the State of California and this district.
 4
           8.     Further, defendant CHEN resided and/or was employed in the state
 5
     of California at the time he was engaged in the activities giving rise to this
 6
     lawsuit within the State of California and this district.
 7
           9.     Venue is appropriate in this Court pursuant to 28 U.S.C. section
 8
     1391 (a)(b) because the defendants were transacting business in this district and
 9
     a substantial part of the events giving rise to the claim occurred in this district.
10   AS AND FOR A FIRST, SEPARATE AND DISTINCT CAUSE OF ACTION:
11         10.    Plaintiff repeats, reiterates and realleges each and every allegation
12   of paragraphs 1 through 9, inclusive, of this Complaint, as if same were fully set
13   forth herein at length.
14         11.    Upon information and belief, on or about October 25, 2019,
15   defendant CHEN was entrusted with a motor vehicle owned, controlled,
16   maintained, and provided to him by his employer defendant ICE. Defendant
17   CHEN is believed to have been operating said vehicle within the course and
18   scope of his employment by defendant ICE.
19         12.    Upon information and belief, on or about October 25, 2019,
20   defendant CHEN operated a 2018 Ford pick-up truck, with California license
21   plate number 8FKX879 at or near northbound Interstate 880, in Oakland,
22   California in such a manner as to cause his vehicle to collide into a 2015 Honda
23   Odyssey EX vehicle insured by plaintiff, causing damages to the Honda.
24         13.    Upon information and belief, defendants, and each of them, their
25   agents, servants, and/or employees so negligently owned, operated, controlled,
26   maintained, entrusted, or serviced the 2018 Ford pick-up truck motor vehicle so
27   as to cause it to collide with the insured vehicle 2015 Honda Odyssey EX.
28
     _________________________________________________________________________________
                    COMPLAINT IN SUBROGATION FOR PROPERTY DAMAGES
                                           Page 3
                  Case 4:20-cv-09296 Document 1 Filed 12/22/20 Page 4 of 4



 1
            14.    By reason of the foregoing, Plaintiff’s insured’s Honda vehicle was
 2
     damaged, and use of it was denied to Plaintiff’s insured.
 3
            15.    In accordance with the provisions of its policy of insurance,
 4
     Plaintiff paid to or on behalf of its insured the sum of $9,160.68 in satisfaction
 5
     of the loss. The amount herein stated includes an assigned claim from the
 6
     insured for their out-of-pocket deductible of $500.00 for recovery in this action.
 7
            16.    Upon information and belief, the foregoing damages to the
 8
     plaintiff’s insured’s 2015 Honda Odyssey EX, paid for by plaintiff GEICO,
 9
     were caused solely by virtue of the carelessness and negligence of defendants,
10   and each of them, their agents, servants and/or employees without any
11   negligence on the part of plaintiff’s insured contributing thereto.
12   RELIEF:
13          WHEREFORE, Plaintiff demands judgment against defendants and each
14   of them on the cause of action stated in the sum of $9,160.68, together with
15   interest as allowed by law at the legal rate thereon, for costs of suit incurred
16   herein; and for such other and further relief as the court may deem proper in the
17   interests of justice.
18
19    Dated: December 22, 2020              LAW OFFICE OF DARLENE ROHR
20
21                                    By:
22                                          Katie R. Aul (CSBN 306491)
                                            Attorney for Plaintiff, GEICO Casualty
23                                          Company
24
                                            Office and PO Address:
25
                                            14111 Danielson St., Suite 100
26                                          Poway, CA 92064
27
                                            Ph. 858-513-5030

28
     _________________________________________________________________________________
                    COMPLAINT IN SUBROGATION FOR PROPERTY DAMAGES
                                           Page 4
